Citation Nr: 0324374	
Decision Date: 09/17/03    Archive Date: 09/30/03

DOCKET NO.  96-04 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel




INTRODUCTION

The veteran served on active duty from April 1966 to April 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional, Office (RO) in 
Nashville, Tennessee. 

The veteran appealed the November 1999 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
The Court vacated and remanded that part of the Board's 
decision that denied service connection for PTSD in an order 
dated February 2001.  The Board remanded the case to the RO 
for further development in September 2001.  The case has 
returned for appellate action.


FINDINGS OF FACT

The veteran does not have either a clear diagnosis of PTSD or 
a diagnosis in accordance with section 4.125 of VA 
regulations.


CONCLUSION OF LAW

Service connection for PTSD is not warranted in this case. 38 
U.S.C.A. 1110 (West 2002); 38 C.F.R. 3.303, 3.304 (2002).








REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

VA has a duty to assist veterans in the development of facts 
pertinent to their claims.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq. (West 2002); see also 38 C.F.R. § 3.102, 3.156(a), 
3.159, 3.326(a) (2002) (VA regulations implementing the 
VCAA).  This law redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2002).  Information means non-evidentiary facts, such as the 
veteran's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  38 C.F.R. § 3.159(a)(5) (2002).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA, 
38 U.S.C.A. § 5100 et seq. (West 2002); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991); VAOPGCPREC 11-2000 (Nov. 
27, 2000) (determining that the VCAA is more favorable to 
claimants than the law in effect prior to its enactment).  As 
discussed below, VA fulfilled its duties to inform and assist 
the appellant on this claim.  Accordingly, the Board can 
issue a final decision because all notice and duty to assist 
requirements have been fully satisfied, and the appellant is 
not prejudiced by appellate review.

The Court remanded the case for consideration of VCAA.  As a 
result, in the September 2001 Board Remand, a March 2002 
letter, and an April 2003 supplemental statement of the case, 
VA informed the appellant of the type of evidence needed to 
substantiate his claim.  The appellant was also advised that 
VA would assist in obtaining identified records, but that it 
was appellant's duty to provide enough information for VA to 
obtain the records.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002) (holding that both the statute, 38 U.S.C. 
§ 5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  

Given the above, VA has notified the claimant of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
his claim and has indicated which portion of that information 
and evidence, if any, is to be provided by him and which 
portion, if any, VA would attempt to obtain on his behalf.  
VA has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  The Board 
concludes that the discussions in the September 2001 Board 
Remand, March 2002 letter, and April 2003 supplemental 
statement of the case, informed the appellant of the 
information and evidence needed to substantiate this claim 
and complied with VA's notification requirements.

As for VA's duty to obtain any medical examinations, which 
was fulfilled by providing a VA examination to the appellant 
in March 2003.

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  A remand or further 
development of this claim would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant in this case.  Further development and 
further expending of VA's resources is not warranted.  Any 
"error" to the appellant resulting from this Board decision 
does not affect the merits of his claims or his substantive 
rights, for the reasons discussed above, and is therefore 
harmless.  See 38 C.F.R. § 20.1102 (2002).  Having determined 
that the duties to inform and assist the appellant have been 
fulfilled, the Board must assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Guimond v. 
Brown, 6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 161 (1993).

II.  Applicable Law.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. 101(16), 1110 (West 2002). 
During the pendency of this appeal, regulations pertaining 
specifically to service connection for PTSD were revised. See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991) (holding 
that, where a law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to appellant should and will apply unless Congress 
provides otherwise or permits the Secretary to do otherwise).

Prior to June 18, 1999, section 3.304(f) of VA regulations 
provided that service connection for PTSD required (1) 
medical evidence establishing a clear diagnosis of the 
condition; (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor. 38 C.F.P, 
3.304(f) (1998); see also Cohen v. Brown, 10 Vet. App. 128, 
138 (1997); Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996). 
In June 1999, the provision of section 3.304(f) were revised 
and now provide that service connection for PTSD requires (1) 
medical evidence diagnosing the condition in accordance with 
section 4.125(a) of VA regulations; (2) a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and (3) credible supporting evidence that 
the claimed in-service stressor actually occurred. 38 C.F.R. 
3.304(f) (2002). Section 4.125(a) of VA regulations provides, 

If the diagnosis of a mental 
disorder does not conform to DSM-IV 
or is not supported by the findings 
on the examination report, the 
rating agency shall return the 
report to the examiner to 
substantiate the diagnosis.

38 C.F.R. 4.125(a) (2002).

With regard to the criterion of 3.304(f) that requires 
credible supporting evidence that the claimed in-service 
stressor actually occurred, the evidence necessary to 
establish that the claimed stressor actually occurred varies 
depending on whether it can be determined that the veteran 
"engaged in combat with the enemy." 38 U.S.C.A. 1154(b) (West 
2002). Prior to the revisions to the regulations, the United 
States Court of Appeals for Veterans Claims (Court) stated,

Where it is determined, through 
recognized military citations or 
other supportive evidence, that the 
veteran was engaged in combat with 
the enemy and the claimed stressors 
are related to such combat, the 
veteran's lay testimony regarding 
claimed stressors must be accepted 
as conclusive as to their actual 
occurrence and no further 
development for corroborative 
evidence will be required, provided 
that the veteran's testimony is 
found to be 'satisfactory,' e.g., 
credible, and 'consistent with the 
circumstances, conditions, or 
hardships of [combat] service.

Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); 38 U.S.C.A. 
1154(b) (West 2002); 38 C.F.R. 3.304(d), (f) (1998).

However, where VA determines from the evidence that the 
veteran did not engage in combat with the enemy or where the 
veteran, even if he did engage in combat, is claiming 
stressors not related to combat, his lay testimony alone is 
not enough to establish that the stressors actually occurred. 
Rather, his testimony must be corroborated by "credible 
supporting evidence" and must not be contradicted by service 
records. 38 C.F.R. 3.304(f) (1998); Doran v. Brown, 6 Vet. 
App. 283, 289 (1994); Zarycki, 6 Vet. App. at 98.

Similarly, the revisions to 3.304(f) provide,

If the evidence establishes that the 
veteran engaged in combat with the 
enemy and the claimed stressor is 
related to that combat, in the 
absence of clear and convincing 
evidence to the contrary, and 
provided that the claimed stressor 
is consistent with the 
circumstances, conditions, or 
hardships of the veteran's service, 
the veteran's lay testimony alone 
may establish the occurrence of the 
claimed in-service stressor.

38 C.F.R. 3.304(f) (2002).

The evidence of record at the time prior to a November 1988 
rating decision did not reflect a diagnosis of PTSD. The 
Board notes that evidence presented or secured since the 
November 1988 rating decision denying service connection for 
PTSD includes medical reports from Quinco Community Mental 
Health Center, dating from the late 1970s to 1997, which show 
a diagnosis of PTSD as early as September 1992. In addition, 
in a September 1997 letter, a private psychiatrist from 
Quinco Community Mental Health Center stated, "[The veteran] 
has been diagnosed PTSD chronic caused by stressors of 
service in Korea while in the military." 

The Board notes that the veteran has contended that he 
experienced stressful events while serving in the 
demilitarized zone in Korea in the 1960s. Although the 
veteran did not serve in Korea during the Korean Conflict as 
that period is defined by law for VA purposes, his service 
personnel records reflect that he served in the demilitarized 
zone in Korea from October 1966 to May 1968 and from November 
1968 to April 1969. See 38 U.S.C.A. 101(9) (West 2002) 
(defining "Korean Conflict" as the period beginning on June 
27, 1950, and ending on January 31, 1955). Moreover, there is 
a September 1997 statement of a private physician that the 
veteran "has been diagnosed PTSD chronic caused by stressors 
of service in Korea while in the military" provides both 
evidence of a current diagnosis and "a generalized connection 
between.

With regard to the merits of the claim, the Board notes that 
the medical evidence of record is voluminous, the RO having 
obtained reports from the private psychiatrist from Quinco 
Community Mental Health Center as well as a social worker 
from that Center dated from the late 1970s to 1997; VA 
treatment records and examination reports; and medical 
reports from the Social Security Administration (SSA) in 
conjunction with the veteran's claim for benefits from that 
agency. However, the Board observes from its review of these 
records that the evidence pertaining to the diagnosis of PTSD 
is conflicting.

Specifically, the reports from the late 1970s to the early 
1990s, including the reports from Quinco Community Mental 
Health Center show diagnoses and treatment for alcohol abuse 
and a personality disorder, not PTSD. For example, reports 
from Western Mental Health Institute dated in 1977 and 1978 
show diagnoses of personality disorder, alcoholism, and 
habitual excessive drinking, severe. In addition, a March 
1979 VA Hospital Summary shows a diagnosis of chronic 
alcoholism and a March-May 1979 VA Hospital Summary shows a 
diagnosis of alcohol addiction and mixed character disorder, 
borderline.

Moreover, a letter dated July 1, 1994, from Quinco Community 
Mental Health Center from M.S.K., Master of Arts, provides a 
summary of the history of the veteran's diagnoses and 
treatment at the Center which is confirmed by the medical 
reports obtained from the Center. The letter reflects that 
the veteran began treatment in April 1978 at the Center for 
alcohol detoxification and passive aggressive personality. By 
October 1984, the diagnosis was changed to mixed substance 
abuse. In September 1992, when M.S.K. notes that she became 
the veteran's counselor, the diagnosis given was alcohol 
abuse, obsessive compulsive personality disorder, and PTSD.

The Board notes that, although M.S.K.'s medical credentials 
are not clear in the September 1992 letter, in subsequent 
reports and progress notes as early as 1989, she identifies 
herself as a social worker. In this regard, a May 1990 
decision of an Administrative Law Judge of the SSA reflects 
that the judge, reviewing a December 1989 medical assessment 
completed by M.S.K., L.C.S.W., accepted M.S.K.'s reports as 
"a lay person's commentary on the claimant" because there was 
"no explanation as to M.S.K.'s medical credentials."

The judge noted that in the December 1989 report of M.S.K., 
which the Board notes is also of record, she "stated that the 
claimant was a long-term alcoholic who has consistently 
refused inpatient treatment and usually refuses to attend 
AA." She did not state at that time that the veteran had 
PTSD.

Despite the SSA judge's reservations about M.S.K.'s medical 
qualifications, the Board notes that she appears to have 
worked over the years in conjunction with a staff 
psychiatrist at Quinco Community Mental Health Center, S.A., 
M.D., and progress notes signed by Dr. S.A. begin to include 
a diagnosis of PTSD by late 1994. In this regard, the Board 
notes that progress notes dated from April 1993 to June 1994 
and signed by Dr. S.A. show diagnoses of personality 
disorder, not otherwise specified and alcohol dependence from 
April 1993 to January 1994 when Dr. S.A. diagnosed obsessive 
compulsive personality disorder and alcohol abuse. The 
diagnoses of obsessive compulsive personality disorder and 
alcohol abuse remained consistent until December 1994 when 
Dr. S.A. signed a "Physician's Note" with the assessment of 
PTSD and obsessive compulsive personality disorder. Dr. S.A. 
continued to include a diagnosis of PTSD in his notes 
throughout 1995 and 1996.

In the September 1997 letter referred to in this decision 
above, Dr. S.A. stated, "[The veteran] has been diagnosed 
PTSD chronic, caused by stressors of service in Korea while 
in the military." Similarly, the Board notes that, on a form 
entitled, "Medical Assessment Of Ability To Do Work Related 
Activities (Mental)", dated October 1996, that is among the 
reports the RO obtained from the SSA, Dr. S.A. wrote,

Person experienced an event that 
involved the threat of death which 
created internal response of intense 
fear, helplessness, and distress to 
present time of exposure to cues 
that resemble this trauma.

Although Dr. S.A.'s statements on the October 1996 SSA Form 
provide a diagnosis of PTSD that conforms to the DSM-IV 
criteria as required by the revised provisions of section 
3.304(f) in the sense that the doctor recites that criteria 
on the form, the Board notes that none of his medical reports 
or notes, including the statement in the September 1997 
letter, ever identify specifically what the stressor or 
traumatic event or events were that the veteran experienced, 
and none of his medical reports or notes, with the exception 
of the September 1997 letter, provide any medical evidence of 
a link -- as required for service connection for PTSD for VA 
purposes -- between the current symptoms and an in-service 
stressor. Moreover, the September 1997 letter provides 
nothing more than a general, conclusory statement of a link, 
i.e., that the PTSD was caused "by the stressors of serving 
in Korea while in the military" without ever describing any 
stressful event or incident with any detail. While this 
"generalized connection between . . . PTSD and his [service] 
experiences" is sufficient medical evidence of a nexus to 
well ground a PTSD claim, the Board concludes that it is not 
sufficient evidence on which to grant service connection for 
PTSD because the doctor diagnosing the condition shows no 
awareness of the specific stressors alleged by the veteran in 
letters and statements submitted to VA in response to the 
RO's request that the veteran describe the stressful events 
that he experienced in service.

VA afforded the veteran a VA examination in March 1997 by an 
examiner who reviewed the medical history of the case as 
documented by medical reports in the claims file, rather than 
simply as provided by the veteran, and that report is already 
of record.

In addition to demonstrating in his detailed report his 
review of the medical evidence in the claims file, the March 
1997 VA examiner also evidenced an awareness of the stressors 
alleged by the veteran. For example, the veteran has alleged 
that among the stressful events that he experienced while 
serving in Korea was mistreatment by a commanding officer. 
The March 1997 examiner was aware of this stressor because he 
specifically noted having reviewed a February 5, 1990, 
Compensation and Pension Consultation Report in which the 
veteran described the stress he experienced from the 
commanding officer. In addition, in a statement of stressful 
events received by the RO in November 1994, the veteran 
described stressful events that occurred in Korea during the 
time that he served there -- such as the attack of the USS 
PUEBLO by North Korean naval vessels in January 1968 and an 
attack in a mess hall -- but in which he was not actually 
involved or which happened in an area shortly before he 
arrived. He also described events that he was concerned might 
happen but which did not happen, such as "All of us on and 
near the DMZ knew we would either be killed or captured when 
the invasion finally came." The March 1997 VA examiner 
evidenced an awareness of these sorts of stressors in the 
examination report, as follows:

He is not reporting re-experiencing 
of any actual traumas that he 
himself survived or witnessed. He is 
expressing concern about events that 
might have occurred, but did not.

The examiner noted that these events included the fear that 
North Korean soldiers might overrun his base which was 
consistent with the fear of invasion reported in the November 
1994 statement detailing the stressful events he experienced 
in Korea, which statement was in the claims file at the time 
of the March 1997 examiner's review of the claims file.

Because the VA examiner showed an awareness of detailed 
descriptions of the stressful events that happened in service 
as reported by the veteran and Dr. S.A.'s reports did not, 
the Board assigns more probative weight to the VA examination 
report for purposes of deciding service connection for PTSD 
than it does to Dr. S.A.'s reports. Moreover, the VA 
examiner's report is also more probative than Dr. S.A.'s 
reports because the VA examiner administered testing measures 
to assist in confirming or ruling out PTSD, such as the 
Minnesota Multi-phasic Personality Inventory II and the Penn 
Inventory. The VA examiner's conclusions did not support the 
diagnosis of PTSD, and the examiner diagnosed dysthymia; 
alcohol dependence, in remission; and personality disorder, 
not otherwise specified. The VA examiner noted in pertinent 
part,

When asked to list the particular 
symptoms of PTSD which are troubling 
him, he listed nightmares, 
flashbacks, and sleep problems. . . 
. When asked about specific military 
events which were traumatic for him, 
he spoke very vaguely and generally. 
He listed events which he did not 
actually experience or observe. He 
talked about his fear or expectation 
of harm, but reported no real 
experiences which might be expected 
to produce PTSD symptoms. He stated 
that his nightmares are about 
returning to Korea and having to 
stay there. He described his 
"flashbacks" as experiences of being 
reminded, by smells, of Korea. 
"Whenever I smell diesel fuel, it 
reminds me of Korea."

FINDINGS AND CONCLUSIONS: A measure 
of personality functioning was 
rendered invalid by his 
overreporting of psychiatric 
problems. Results of the PTSD 
measure are immaterial, since the 
measure presumes exposure to an 
extreme stressor. If the measure 
were interpretable, results would be 
suspect, given the veteran's 
apparent tendency to overreport 
symptoms. He is not reporting re- 
experiencing of any actual traumas 
that he himself survived or 
witnessed. He is expressing concern 
about events which might have 
occurred, but did not.... He is 
reporting disturbing nightmares, but 
they are not reexperiencing of any 
actual event. What he describes as 
"flashbacks" are common experiences, 
which are a function of normal 
olfactory memory. His sleep 
disturbance, according to his 
earlier report, is due to physical 
problems, not PTSD. In summary, PTSD 
assessment failed to produce a 
critical traumatic event. Any 
listing of PTSD symptoms is 
irrelevant where trauma is not 
evidenced. He does not meet 
diagnostic criteria for PTSD. He is 
functioning well socially, 
occupationally, and as a parent. His 
long term heavy use of alcohol is 
likely to [have] affected him 
adversely. His pre-military history 
suggests that he was having some 
problems before he enlisted in the 
military.


As noted above, the Board finds the VA examiner's report more 
probative regarding the medical issues involving a claim for 
service connection for PTSD than Dr. S.A.'s reports because 
the VA examiner reviewed the medical history as depicted in 
medical reports in the claims file rather than simply as 
provided by the veteran; because the VA examiner showed an 
awareness of details or, in this case, the lack thereof, of 
the stressful events alleged to have occurred in Korea by the 
veteran; and the VA examiner administered psychological tests 
to the veteran to aid in confirming or ruling out a diagnosis 
of PTSD. Because the VA examiner concluded that the 
diagnostic criteria for PTSD have not been met, the Board 
finds as fact that the veteran does not have either a clear 
diagnosis of PTSD or a diagnosis in accordance with section 
4.125 of VA regulations. 38 C.F.R. 3.304(f) (1998) and 
(1999). 

According to VA outpatient treatment records from 2000 
through 2001, the veteran was diagnosed on several occasions 
with PTSD.  According to a December 2000 record, the examiner 
noted that the veteran served in combat during the Vietnam 
War.  This statement is in conflict with the veteran's 
service records.  The veteran's service records do not 
reflect that the veteran served during combat or was 
stationed in Vietnam.  He was stationed in Korea.  The 
remaining VA outpatient record entries are general and not 
specific to the issue of whether the veteran had PTSD due to 
a stressful incident during service.

In October 2002, the RO received private medical evidence 
regarding the veteran.  This evidence contained general 
findings of PTSD, without specific discussion of its etiology 
or relation to service.

According to a March 2003 VA psychiatric examination report, 
the examiner did not diagnose the veteran with PTSD.  The 
examiner commented that, although the veteran was stationed 
in Korea, the veteran reported that he was never involved in 
any combat.  The veteran did report that he was required to 
go on night patrols along the demilitarized zone between 
North and South Korea.  The veteran reported that during a 
patrol, he inadvertently entered a minefield, and he was 
afraid of dying, although neither he, nor anyone else in the 
patrol, was injured.  The examiner noted that the likelihood 
of the patrol or an individual entering the demilitarized 
zone in Korea and not being actively fired upon was less than 
remote, and that the veteran's description of this incident 
in such vague terms should raise questions.  The examiner 
opined that it was doubtful that the veteran ever experienced 
the traumatic event that he reported during the interview.  

Accordingly, service connection may not be granted for PTSD 
because neither a clear diagnosis of PTSD nor a diagnosis in 
accordance with section 4.125 of VA regulations is shown. 38 
U.S.C.A. 1110, 1131 (West 2002); see Degmetich v. Brown, 104 
F. 3d 13 28 (1997) (holding that Secretary's and Court's 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed).  The Board finds the conclusions reached by the VA 
examiners in the respective March 1997 and March 2003 
psychiatric examination reports compelling because they are 
based on a review of the evidence of record and an 
examination of the veteran.


ORDER

Service connection for PTSD is denied.



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

